Exhibit 10.1


FIRST AMENDMENT
TO
MASTER AGREEMENT


THIS FIRST AMENDMENT (this "Amendment"), dated and effective as of September 17,
2007, to the Master Agreement (the "Agreement") dated as of July 3, 2007, by and
between AmTrust Financial Services, Inc., a Delaware corporation ("AmTrust") and
Maiden Holdings, Ltd., a Bermuda corporation ("Maiden Holdings"), is made by and
between AmTrust and Maiden Holdings.
 
RECITALS
 
WHEREAS, pursuant to Section 7.3 of the Agreement, the parties hereto wish to
amend certain provisions of the Agreement in the manner set forth in this
Amendment.
 
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:
 
ARTICLE I
DEFINITIONS AND USAGE
 
1.1
Definitions. Capitalized terms used but not defined herein shall have the
meaning set forth in the Agreement.

 
1.2
Headings. The headings contained in this Amendment are for reference purposes
only and shall not affect the meaning or interpretation of this Amendment.

 
ARTICLE II
AMENDMENTS
 
2.1
The fourth, fifth, sixth and seventh Recitals of the Agreement are hereby
deleted in their entirety and replaced with the following:

 
WHEREAS, after the Effective Time and the licensing and capitalization of Maiden
Insurance, subject to the receipt of regulatory approval, Maiden Holdings plans
to cause Maiden Insurance to reinsure, pursuant to a Quota Share Reinsurance
Agreement between AmTrust International Insurance, Ltd. ("AII") and Maiden
Insurance, in the form attached hereto as Exhibit A (the "Reinsurance
Agreement"), 40% of all ultimate net loss each such AmTrust Ceding Insurer
incurs as a result of losses under all of its respective workers’ compensation,
general liability, commercial automobile liability, specialty risk and extended
warranty policies (the “Covered Business”) to the extent reinsured by AII
pursuant to existing reinsurance agreements between the AmTrust Ceding Insurers
and AII (the "Underlying Reinsurance Agreements"), and such other types of
policies that Maiden Insurance desires to reinsure pursuant to the provisions of
the Reinsurance Agreement as more particularly set forth in the Reinsurance
Agreement, and
 

--------------------------------------------------------------------------------


 
2.2
Section 1.3 of the Agreement is hereby amended and restated in its entirety as
follows:

 

 
1.3
Agreements Contemplated.

 
(a) This Agreement contemplates that, in order to effectuate the business goals
set forth herein, Maiden Insurance and AII shall (i) no later than September 17,
2007 , execute and deliver the Reinsurance Agreement and (ii) promptly following
the execution hereof negotiate in good faith and execute and deliver a loan
agreement on mutually acceptable terms and conditions between Maiden Insurance
and AII, provided that such loan agreement shall include the terms and provision
set forth in Exhibit B (the "Loan Agreement").
 
(b) If either party to this Agreement determines in good faith that (i) the mix
of business represented by the Covered Business as of the end of any semi-annual
period during the term of the Reinsurance Agreement differs materially from (ii)
the mix of business represented by the Covered Business reinsured by Maiden
Insurance under the Reinsurance Agreement as of the Effective Time, then, upon
written notice by such party to the other party hereto, the parties hereto shall
cause Maiden Insurance and AII, respectively, to promptly negotiate in good
faith appropriate adjustments to the rate of commissions payable under the
Reinsurance Agreement.
 
2.3
Section 1.4 of the Agreement is hereby amended and restated in its entirety as
follows:

 
1.4 Representations, Warranties and Covenants. AmTrust hereby represents,
warrants and covenants to Maiden that:
 
(a) AmTrust shall cause AII to enforce its rights and exercise its remedies
under the Underlying Reinsurance Agreements on a timely basis and in an
arms-length manner;
 
(b) AmTrust shall cause AII to cede to Maiden Insurance pursuant to the
Reinsurance Agreement an amount of premium equal to forty percent (40%) of
Affiliate Subject Premium (as defined in the Reinsurance Agreement) with respect
to each AmTrust Ceding Insurer as more particularly set forth in the Reinsurance
Agreement, unless AII shall no longer be an Affiliate (as defined in the
Reinsurance Agreement) of AmTrust or AII shall have become insolvent, or shall
have been placed into liquidation or receivership (whether voluntary or
involuntary), or there shall have been instituted against it proceedings for the
appointment of a receiver, liquidator, rehabilitator, conservator, or trustee in
bankruptcy or other agent known by whatever name, to take possession of its
assets or control of its operations (an “AII Insolvency”);
 
(c) Subject to applicable law, AmTrust shall cause each AmTrust Ceding Insurer,
to the extent such AmTrust Ceding Insurer writes Covered Business, to cede to
AII not less than forty percent (40%) of Affiliate Subject Premium in accordance
with the terms of an Underlying Reinsurance Agreement, unless AII shall no
longer be an Affiliate of AmTrust or an AII Insolvency shall have occurred, in
which event AmTrust shall either cause each such AmTrust Ceding Insurer, as a
cedent, to cede the Subject Premium to (i) Maiden Insurance, as reinsurer, on
terms substantially similar to the Reinsurance Agreement mutatis mutandis or
(ii) another Affiliate of AmTrust, as a reinsurer, reasonably acceptable to
Maiden Insurance, which shall in turn retrocede such Subject Premium to Maiden
Insurance on terms substantially similar to the Reinsurance Agreement
mutatis mutandis and Maiden Holdings shall cause Maiden Insurance to accept such
cession or retrocession.
 
-2-

--------------------------------------------------------------------------------


 
(d) if an Affiliate writes direct business that is not of a type constituting
Covered Business (including direct business that would be Covered Business,
except that the retention of such Affiliate as to any one risk under any Policy
(as defined in the Reinsurance Agreement) shall be greater than $5,000,000) or
AmTrust directly or indirectly acquires an Affiliate after the date of this
Agreement that writes direct business of any type, AmTrust shall cause AII to
offer Maiden Insurance the opportunity to reinsure forty percent (40%) of such
Affiliate's gross written premium, less the cost of inuring reinsurance and
other deductions from premium ceded to AII, attributable to such additional
business and, if Maiden Insurance accepts such offer within thirty (30) days of
such offer, shall cause such Affiliate to reinsure such business to AII pursuant
to an Underlying Reinsurance Agreement, which shall in turn cede such business
to Maiden Insurance pursuant to and in accordance with the terms of the
Reinsurance Agreement, unless AII shall no longer be an Affiliate of AmTrust or
an AII Insolvency shall have occurred, in which event AmTrust shall either cause
such Affiliate that is a direct writer, as a cedent, or another Affiliate of
AmTrust, as retrocedent, reasonably acceptable to Maiden Insurance, to make such
offer to Maiden Insurance;
 
(e) AmTrust shall cause AII and the AmTrust Ceding Insurers to (i) not assign
any Underlying Reinsurance Agreement (including without limitation Underlying
Reinsurance Agreements entered into after the date hereof) without the prior
written consent of Maiden Insurance, such consent to not be unreasonably
withheld, (ii) not amend or waive any provision of any Underlying Reinsurance
Agreement (or, in the case of Underlying Reinsurance Agreements entered into
after the date hereof, agree to any such provision) that could reasonably be
expected to affect the definition of Subject Premium or Ultimate Net Loss (both
as defined in the Underlying Reinsurance Agreement) or the method of calculation
of Subject Premium or Net Ultimate Loss under the Reinsurance Agreement or terms
or provisions relating to the timing or manner of payments to Maiden Insurance
under the Reinsurance Agreement, or otherwise could reasonably be expected to
have a material adverse affect on the financial condition of AII, without the
prior written consent of Maiden Insurance, such consent to not be unreasonably
withheld;
 
(f) AmTrust shall cause AII and the AmTrust Ceding Insurers to deliver to Maiden
Insurance concurrent copies of all notices delivered under the Underlying
Reinsurance Agreements and under each reinsurance trust agreement among AII, an
AmTrust Ceding Insurer and a trustee;
 
-3-

--------------------------------------------------------------------------------


 
(g) AmTrust shall cause the AmTrust Ceding Insurers to permit Maiden Insurance
to examine, and make and retain (at Maiden Insurance's expense) copies of, their
books and records and to make their executives reasonably available to Maiden
Insurance
 
(h) AmTrust shall cause the AmTrust Ceding Insurers to timely provide to AII all
information required for AII to deliver to Maiden Insurance the information
required by Article VII of the Reinsurance Agreement;
 
(i) if an AmTrust Ceding Insurer withdraws Reinsurer Trust Assets (as defined in
the Reinsurance Agreement) from a Trust Account (as defined in the Reinsurance
Agreement) or draws on a Letter of Credit (as defined in the Reinsurance
Agreement) provided by the Reinsurer pursuant to the Reinsurance Agreement,
AmTrust shall cause such AmTrust Ceding Insurer to take such steps as are
necessary to not commingle Reinsurer Trust Assets or drawings under such Letter
of Credit with its own assets or AII's assets, including but not limited to, by
maintaining Maiden Insurance's assets in a separately identifiable account,
except for purpose of paying claims or other amounts due under the applicable
Underlying Reinsurance Agreement; and
 
(j) AmTrust hereby represents and warrants that AII and the AmTrust Ceding
Insurers maintain, as of the date hereof, excess reinsurance coverage with
respect to Extra Contractual Obligations and Loss in Excess of Policy Limits
(both as defined in the Reinsurance Agreement) pursuant to the reinsurance
agreements set forth on Exhibit C hereto, which coverage indemnifies AII and the
AmTrust Ceding Insurers, collectively, for: 100% of $9 million excess of $1
million and 90% of $110 million excess of $20 million, respectively. AmTrust
shall use commercially reasonable efforts to maintain excess reinsurance
providing substantially the same protection as to Extra Contractual Obligations
and Loss in Excess of Policy Limits during the term of the Reinsurance
Agreement. AmTrust shall notify Maiden Insurance in writing not less than 60
days prior to the date on which any such excess reinsurance is terminated or
amended.
 
2.4
Section 2.1of the Agreement is hereby amended and restated in its entirety as
follows:

 
2.1 Duties of the Parties after the Effective Time. If AmTrust acquires a
majority equity interest in any other insurance company that writes direct
business (an “Additional AmTrust Ceding Insurer”) and such company writes direct
business of a type constituting Covered Business, AmTrust (i) will cause such
Additional AmTrust Additional Ceding Insurer to enter into an Underlying
Reinsurance Agreement with AII and (ii) will cause AII to reinsure Covered
Business written by such Additional AmTrust Ceding Insurer with Maiden Insurance
pursuant to the Reinsurance Agreement, unless AII shall no longer be an
Affiliate of AmTrust or an AII Insolvency shall have occurred, in which event
AmTrust shall either cause each such Additional AmTrust Ceding Insurer, as
cedent, to cede the Subject Premium to (x) Maiden Insurance, as reinsurer, on
terms substantially similar to the Reinsurance Agreement mutatis mutandis or
(y) another Affiliate of AmTrust, as reinsurer, reasonably acceptable to Maiden
Insurance, which shall in turn retrocede such Subject Premium to Maiden
Insurance on terms substantially similar to the Reinsurance Agreement
mutatis mutandis and Maiden Holdings shall cause Maiden Insurance to accept such
cession or retrocession.
 
-4-

--------------------------------------------------------------------------------


  
2.5 Sections 1.5, 3.1 and 4.1 of the Agreement are hereby amended by replacing
references to "Reinsurance Agreements" with "Reinsurance Agreement" and by
replacing references to "Reinsurance Trust Agreements" to "Loan Agreement."
 
2.6
Section 7.1 of the Agreement is hereby amended by deleting the word “and” at the
end of subsection (b) thereof, adding to the end of subsection (c) the word
“and” and inserting as new subsection (d) following subsection (c) the
following:

 
(d) automatically upon the termination of the Reinsurance Agreement, other than
as a result of a Company Change of Control (as defined in the Reinsurance
Agreement);


2.7
Section 7.2 of the Agreement is hereby amended and restated in its entirety as
follows:

 
7.2 Effect of Termination. In the event that this Agreement is terminated as
provided in Section 7.1 above, this Agreement shall forthwith become void (other
than this Section 7.2, and Sections 8.1, 9.1 through 9.3, 9.5 through 9.11, and
Article X hereof which shall remain in full force and effect) and there shall be
no further liability on the part of AmTrust or Maiden Holdings. Nothing
contained in this Section 7.2 shall relieve any party hereto from liability for
its breach of this Agreement.


2.8
The Agreement is hereby amended by adding thereto a new Article X to read as
follows:

 
10.1 AmTrust Guarantee. To induce Maiden Insurance to enter into the Reinsurance
Agreement and the Loan Agreement, AmTrust hereby unconditionally, irrevocably
and absolutely guarantees to Maiden Insurance the punctual performance and
discharge of all the obligations of AII when due and arising under Article XXIII
of the Reinsurance Agreement and under the Loan Agreement (the "AII Agreements")
at any time and of any kind or nature whatsoever (the “Obligations”); provided,
however, that, except as otherwise provided in Section 10.2, it is a condition
to AmTrust's liability under this Article X that (i) Maiden Insurance shall have
provided AII with written notice that specifies AII’s failure to pay and/or
perform the Obligations within any applicable cure period, with a copy to
AmTrust, and (ii) AII shall have failed to fully cure such deficient performance
and/or payment to Maiden Insurance’s reasonable satisfaction within ten (10)
business days after AmTrust’s receipt of such notice. The guarantee set forth in
this Article X (“Guarantee”) is a guarantee of timely payment and performance of
the Obligations by AmTrust. Maiden Insurance may proceed directly against
AmTrust, and AmTrust shall pay and/or perform the Obligations directly to Maiden
Insurance, if AII fails to so cure such deficient performance and/or payment
within such ten (10) business day period.
 
-5-

--------------------------------------------------------------------------------


 
10.2 Scope of Guarantee. AmTrust hereby agrees that this Guarantee is a
continuing guarantee and that AmTrust’s obligation to pay and/or perform or
cause performance of the Obligations in full shall be unconditional,
irrespective of and unaffected by (i) the absence of any action to enforce the
same; (ii) the rendering of any judgment against AII or any action to enforce
the same; (iii) any waiver, consent, grant of time, forbearance or other
indulgence by Maiden Insurance to or for the benefit of AII with respect to
Obligations that are not subject to a claim by Maiden Insurance under the
Guarantee; (iv) (x) AII becoming insolvent or suspending its business; (y) AII
filing a voluntary petition or consenting to an involuntary petition purporting
to be pursuant to any reorganization or insolvency law of any jurisdiction or
making a general assignment for the benefit of creditors or applying for or
consenting to the appointment of a receiver or trustee for a substantial part of
its property (collectively, a “Bankruptcy Event”); (v) the genuineness,
validity, regularity or enforceability of the Obligations, except to the extent
that any lack of genuineness, validity, regularity or enforceability of the
Obligations is due to the acts or omissions of Maiden Insurance; (vi) any
transaction or series of transactions that results in a change of control of
AII; and (vii) subject to the requirement that the Obligations are then due
under the AII Agreements, any circumstances that might otherwise constitute a
legal or equitable discharge or defense of a guarantor or surety or any other
matter that would release a guarantor. In the event of a Company Change of
Control, if Maiden Insurance shall not terminate the Reinsurance Agreement in
accordance with the terms and provisions of the Reinsurance Agreement, this
Guarantee shall automatically terminate and be of no further force and effect.
 
Notwithstanding anything to the contrary contained in this Article X, in the
event of a Bankruptcy Event affecting AII, Maiden Insurance may proceed directly
against AmTrust for the payment in full of all Obligations of AII then due and
payable. Maiden Insurance shall not be required to file any claim in the event
of a Bankruptcy Event, it being understood and agreed that Maiden Insurance’s
failure so to file and any action taken by a governmental Entity in connection
with a Bankruptcy Event shall not diminish or in any way affect AmTrust’s
obligation to Maiden Insurance under Article X or the timing, amount or
recoverability of the Obligations under the Guarantee; provided that if Maiden
Insurance shall not so file such a claim, it hereby grants to AmTrust a power of
attorney to file on behalf of Maiden Insurance any such claim as shall be
reasonably necessary to preserve any subrogation claim that AmTrust may have as
a result of the performance of its obligations hereunder. Maiden Insurance
agrees to execute any instrument that AmTrust may reasonably request to evidence
such power of attorney. AmTrust hereby waives diligence, presentment, demand of
payment or any defense, right of set-off or counterclaim that AII may have or
assert under the AII Agreements as to the Obligations.
 
Except for the notice requirements under Section 10.1, which shall not be waived
under this Section 10.2, AmTrust further waives any right to require a
proceeding first against AII or any other person before proceeding against
AmTrust, protest or notice with respect to the Obligations and all demands
whatsoever, and covenants that this Guarantee shall not be discharged except by
complete payment of the Obligations. This Guarantee shall continue to be
effective or be reinstated (to the extent that any payment made is rescinded or
must otherwise be restored or returned by Maiden Insurance), as the case may be,
if at any time any payment made by AII to Maiden Insurance is rescinded or must
otherwise be restored or returned by Maiden Insurance in the event of a
Bankruptcy Event, all as though such payment had not been made.
 
-6-

--------------------------------------------------------------------------------


 
10.3 Payments. Payment of amounts to Maiden Insurance under the Guarantee shall
be made promptly by AmTrust on demand in writing by wire transfer in immediately
available funds to an account or accounts designated by Maiden Insurance.
AmTrust shall reimburse Maiden Insurance on demand for all reasonable costs,
expenses and charges (including without limitation reasonable fees and charges
of legal counsel for Maiden Insurance) incurred by Maiden Insurance in
connection with the enforcement of this Guarantee.
 
ARTICLE III
MISCELLANEOUS
 
3.1
Confirmation of the Agreement. Except as amended by this Amendment, the
Agreement remains in full force and effect, without further modification or
amendment.

 
3.2
Governing Law. This Amendment shall be governed by the laws of the State of New
York, without regard to principles of conflict of laws.

 
3.3
Counterparts. This Amendment may be executed in one or more counterparts, and
such counterparts together shall constitute one and the same agreement.

 


[Remainder of page intentionally left blank]


-7-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers thereunto duly authorized as of the day
and year first above written.
 

        AMTRUST FINANCIAL SERVICES, INC.  
   
   
  By:    /s/ Stephen Ungar          
Name:

--------------------------------------------------------------------------------

 Stephen Ungar
  Title:  Secretary    
 
 

        MAIDEN HOLDINGS, LTD.  
   
   
  By:    /s/ Bentzion Turin  
Name:

--------------------------------------------------------------------------------

 Bentzion Turin
  Title:  Chief Operating Officer    
 
 
 

 

--------------------------------------------------------------------------------


 
Exhibit B


Terms of Loan



1. Commitment: During the term of the Reinsurance Agreement, any renewals
thereof, and any periods thereafter in which Maiden Insurance remains liable to
AII for Covered Business, Maiden Insurance shall make advances under the Loan to
AII with respect to each AmTrust Ceding Insurer which AII is obligated to secure
in an amount equal to its proportionate share of collateral for AII’s
Obligations (as defined in the Reinsurance Agreement) to the AmTrust Ceding
Insurer, unless in accordance with the Reinsurance Agreement, Maiden Insurance
elects to fund or provide for collateral other than through advances under the
Loan; provided however that Maiden Insurance shall not be required to make an
advance under the Loan if and to the extent that AII shall have failed to
perform its obligations to Maiden Insurance (including its payment obligations)
under Article XXIII of the Reinsurance Agreement after expiration of any
applicable cure period.


2. Use of Proceeds: AII agrees to deposit Loan proceeds in Trust Accounts (as
defined in the Reinsurance Agreement) established or to be established for each
such AmTrust Ceding Insurer on the same terms as apply to the Trust Account with
respect to Reinsurer Trust Assets (as defined in the Reinsurance Agreement).


3. Interest: An amount equal to the actual amount of dividends, interest and
other income earned on the portion of the Loan proceeds with respect to an
AmTrust Ceding Insurer deposited in the Trust Accounts and, to the extent so
transferred, Loan proceeds held by an AmTrust Ceding Insurer in a segregated
account as described in Sections C(5)(d) or D(4) of Article XXIII of the
Reinsurance Agreement. To the extent that the sum of principal amount of such
proceeds (including the undistributed earnings and interest thereon) and the
Aggregate Collateral Value (as defined in the Reinsurance Agreement) with
respect to such AmTrust Ceding Insurer exceeds the Reinsurer’s proportionate
share of the Obligations to such AmTrust Ceding Insurer, such earnings and
interest will be paid quarterly, less any amounts due and payable (i) by Maiden
Insurance under the Reinsurance Agreement or the Asset Management Agreement (as
defined in the Reinsurance Agreement) or (ii) to any Trustee (as defined in the
Reinsurance Agreement with respect to loan proceeds deposited into a Trust
Account. AII agrees that all Loan proceeds, including those deposited into a
Trust Account or held in a segregated account, as described above, will be
managed for AII by AII Insurance Management, Ltd. (“AIM”) in accordance the
terms of and pursuant to the Asset Management Agreement dated July 3, 2007
entered into by Maiden Insurance and AIM (the “Asset Management Agreement”) and
invested in accordance with the investment guidelines established pursuant to
the Asset Management Agreement. AII and Maiden Insurance agree that, pursuant to
the Loan, AIM will acknowledge and agree to such management of the Loan
proceeds.


4. Maturity: Each Loan advance shall mature on the earliest to occur of (i) ten
(10) years following the date such advance was made with respect to an AmTrust
Ceding Insurer, (ii) there are no further Obligations due to such AmTrust Ceding
Insurer or (iii) AII is no longer required to secure such Obligations.
 

--------------------------------------------------------------------------------


 
5. Prepayments: If, as of the end of a calendar quarter, the sum of the
Aggregate Collateral Value and the outstanding advances under the Loan, in each
case with respect to an AmTrust Ceding Insurer, shall exceed Maiden Insurance’s
proportionate share of the Obligations to such AmTrust Ceding Insurer, the
advances under the Loan with respect to such AmTrust Ceding Insurer shall be
prepaid in an amount equal to the lesser of the amount of such advances or such
excess within 60 days following the end of such quarter, less, in either case,
any amounts due and payable by Maiden Insurance under the Reinsurance Agreement.


6. Frequency of Advances. AII shall be entitled to request advances under the
Loan quarterly. An advances shall be made within 10 days of each such request.


7. Automatic Reduction in Principal: If an AmTrust Ceding Insurer withdraws Loan
proceeds from a Trust Account with respect to an AmTrust Ceding Insurer into
which Loan advances with respect to such AmTrust Ceding Insurer have been
deposited, or from the segregated account described in Section C(5)(d) or D(4)
of Article XXIII of the Reinsurance Agreement, funded by withdrawals from such a
Trust Account, for the purpose of reimbursing such AmTrust Ceding Insurer for
Ultimate Net Loss not received from AII or for unearned premiums due to such
AmTrust Ceding Insurer but not otherwise paid by AII, the outstanding principal
amount of the Loan and the advances with respect to such AmTrust Ceding Insurer
automatically shall be reduced by the amount of such withdrawal and, as of the
date the AmTrust Ceding Insurer applies such amount for such purposes, interest
shall no longer be due on the amount of the reduction in principal.


-2-

--------------------------------------------------------------------------------


 
EXHIBIT C


Schedule of Excess Reinsurance


1.
AmTrust Group Workers’ Compensation Excess of Loss Reinsurance Agreement
 
Reinsurer:
Midwest Employers Casualty Company
 
Term:
January 1, 2006 - January 1, 2008
 
Retention and Limit:
9 million xs 1 million
 
ECO/EPL:
100% (Subject to Retention and Limit)
 
Intermediary:
Aon Re Inc.

 
2.
First Workers’ Compensation Catastrophe Excess of Loss Reinsurance Contract
 
Reinsurer:
Various
 
Term:
May 1, 2007 to May 1, 2008
 
Retention and Limit:
30 million xs 20 million
 
ECO/EPL:
90% (Subject to Retention and Limit)
 
Intermediary:
Willis Re Inc.



3.
Second Workers’ Compensation Catastrophe Excess of Loss Reinsurance Contract
 
Reinsurer:
Various
 
Term:
May 1, 2007 to May 1, 2008
 
Retention and Limit:
30 million xs 50 million
 
ECO/EPL:
90% (Subject to Retention and Limit)
 
Intermediary:
Willis Re Inc.



4.
Third Workers’ Compensation Catastrophe Excess of Loss Reinsurance Contract
 
Reinsurer:
Various
 
Term:
May 1, 2007 to May 1, 2008
 
Retention and Limit:
50 million xs 80 million
 
ECO/EPL:
90% (Subject to Retention and Limit)
 
Intermediary:
Willis Re Inc.




--------------------------------------------------------------------------------

